Citation Nr: 0636753	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-11 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for avascular necrosis, 
left shoulder. 

2.  Entitlement to service connection for avascular necrosis, 
right hip. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied entitlement to service connection for 
avascular necrosis of the left shoulder and right hip.  

The record contains a July 2002 document from the veteran's 
physician attesting to his total and permanent disability due 
to avascular necrosis of the hip and shoulder.  Since the 
issue of total disability rating based upon individual 
unemployability (TDIU) is not currently on appeal, the Board 
refers this issue to the RO for appropriate action. See 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001).


FINDINGS OF FACT

1.  The veteran's current left shoulder avascular necrosis is 
not related to service.  

2.  The veteran's current right hip avascular necrosis is not 
related to service. 


CONCLUSIONS OF LAW

1.  Left shoulder avascular necrosis was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006). 

2.  Right hip avascular necrosis was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service-connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service-connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1131 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he developed avascular necrosis of 
the left shoulder and right hip during service.  His March 
1977 personal report of medical history was negative for 
complaints of swollen, painful joints or a painful or trick 
shoulder, and no shoulder or hip conditions were observed 
during his enlistment examination.  Service medical records 
are negative for complaints of or treatment for either a left 
shoulder or right hip condition, including avascular 
necrosis.  No shoulder or hip conditions were observed during 
his March 1981 separation examination.  

VA treatment records reveal a current diagnosis of avascular 
necrosis of the left shoulder and right hip.  It was recorded 
that the veteran had developed right hip pain in 1997 without 
any history of trauma.  The veteran underwent a total hip 
replacement surgery on the right in October 1998.  In 
February 2000, the veteran underwent a revision surgery on 
the right hip after his right femoral component became loose.  
In December 2001, the veteran underwent left shoulder 
arthroscopy and debridement.  He underwent left shoulder 
hemiarthroplasty in February 2002.  

In March 2002, the veteran questioned his VA medical center 
orthopedic surgeons regarding the etiology of his avascular 
necrosis of the left shoulder.  His physicians informed him 
that his condition may be related to past alcohol 
consumption.

In the May 2006 hearing before the undersigned the veteran 
testified that he had experienced hip pain while he was in 
service, but no pertinent injuries.  Given the many years 
between service and the late 1990's onset of pain that would 
prove to be avascular necrosis, the Board finds no 
significance in this testimony

In light of the evidence of record, there is no evidence that 
the veteran sustained an injury to either his left shoulder 
or right hip or developed avascular necrosis during service.  
Despite diagnosis of a current left shoulder and right hip 
disability, there is no evidence of service incurrence.  The 
preponderance of the evidence is against the claim and 
service connection is denied.   


Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service-connection in correspondence dated March 2002 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Because service-
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
and VA medical records.  The veteran has also testified in 
support of his claim in a May 2006 Board hearing.  

Under the duty to assist, VA is required to provide an 
examination and/or obtain a medical opinion unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The RO has not provided the 
veteran a medical examination, or obtained a medical opinion 
regarding the claimed nexus between avascular necrosis of the 
left shoulder and right hip and military service.  VA is not 
required, however, to provide a medical examination or obtain 
a medical opinion if the record does not already contain 
evidence of an in-service event, injury, or disease.  The 
veteran's service medical records are silent for any injuries 
affecting the left shoulder or right hip, or complaints or 
clinical findings attributed to avascular necrosis.  For this 
reason the Board finds that a medical examination or opinion 
is not required in this case because no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004).

The veteran has not indicated the existence of any other 
evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 


ORDER

1.  Entitlement to service connection for avascular necrosis, 
left shoulder, is denied. 

2.  Entitlement to service connection for avascular necrosis, 
right hip, is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


